NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

              RANDY L. PORTER, SR.,
                Claimant-Appellant,

                           v.

 ERIC K. SHINSEKI, Secretary of Veterans Affairs,
              Respondent-Appellee.
             ______________________

                      2013-7112
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 11-1781, Judge William A. Moor-
man.
               ______________________

              Decided: November 6, 2013
                ______________________

   RANDY L. PORTER, SR., of Helena, Arkansas, pro se.

     TANYA B. KOENIG, Trial Attorney, Civil Division,
Commercial Litigation Branch, United States Department
of Justice, of Washington, DC, for respondent-appellee.
With her on the brief were STUART F. DELERY, Acting
Assistant Attorney General, JEANNE E. DAVIDSON, Direc-
tor, and SCOTT D. AUSTIN, Assistant Director. Of counsel
on the brief was DAVID J. BARRANS, Deputy Assistant
General Counsel.
                 ______________________

    Before RADER, Chief Judge, PROST, and MOORE, Cir-
                    cuit Judges.
2                                       PORTER   v. SHINSEKI


PER CURIAM.
    Randy L. Porter, Sr. appeals from the decision of the
United States Court of Appeals for Veterans Claims
(Veterans Court) that it lacked jurisdiction over his claim
of clear and unmistakable error (CUE). For the reasons
stated below, we affirm.
                      BACKGROUND
     Mr. Porter served on active duty in the Army. The
Department of Veterans Affairs Regional Office (RO) and
the Appeals Management Center granted Mr. Porter
disability ratings for two conditions related to his right
knee. In various letters to the RO, Mr. Porter alleged
that his prior rating decisions contained CUE based on
the failure to consider his entire service medical and
personnel records. The RO responded with a letter to Mr.
Porter explaining the necessary criteria for a valid CUE
claim. Mr. Porter submitted a renewed claim, and the RO
found that there was no CUE in the prior rating decisions.
The RO concluded that Mr. Porter’s claim was not specific
and did not meet the criteria for a valid CUE claim. Mr.
Porter also pursued a second claim of entitlement to a
total disability rating based on individual unemployabil-
ity (TDIU), see 38 C.F.R. § 4.16(a), which the RO denied.
    Mr. Porter appealed to the Board of Veterans Appeals
(Board). Relevant to the present appeal, the record does
not indicate that Mr. Porter raised arguments about his
CUE claim. The Board addressed only the TDIU claim,
and concluded that the evidence did not indicate that Mr.
Porter was unemployable.
    Mr. Porter appealed to the Veterans Court, where he
made arguments about his CUE and TDIU claims. The
Veterans Court found that “the sole issue considered by
the Board (and listed clearly on the front page of its
decision) was entitlement to TDIU.” Porter v. Shinseki,
No. 11-1781, slip op. at 2 (Vet. App. March 26, 2013). It
found no evidence that Mr. Porter had raised his CUE
claim before the Board. Because there was no decision by
the Board regarding the CUE claim, the Veterans Court
held that it lacked jurisdiction over it. Id. at 2–3. Mr.
Porter appeals.
PORTER   v. SHINSEKI                                      3


                       DISCUSSION
    Our review of a Veterans Court decision is limited to
“the validity of a decision . . . on a rule of law or of any
statute or regulation . . . or any interpretation thereof
(other than a determination as to a factual matter)” on
which the Veterans Court relied. 38 U.S.C. § 7292(a).
Unless an appeal presents constitutional questions, we
may not review “a challenge to a factual determination,”
or “a challenge to a law or regulation as applied to the
facts of a particular case.” Id. § 7292(d)(2)(A)–(B). “The
jurisdictional reach of the Veterans Court presents a
question of law for our plenary review.” Maggitt v. West,
202 F.3d 1370, 1374 (Fed. Cir. 2000) (internal citation
omitted).
    Mr. Porter argues that the Veterans Court erroneous-
ly held that it lacked jurisdiction to address his CUE
claim. He argues that the Veterans Court should have
required the Board to address his CUE claim. Mr. Porter
argues that his service medical and personnel records
indicate that his service-connected disabilities were
aggravated during service, yet the Board did not even
acknowledge this evidence. He also asks our court to
weigh the evidence in his service medical and personnel
records and award him corresponding benefits.
     We agree with the government that the Veterans
Court correctly held that it lacked jurisdiction over Mr.
Porter’s CUE claim. A CUE claim “must be the subject of
a decision by the [Board] before the Veterans Court can
exercise jurisdiction over it.” Andre v. Principi, 301 F.3d
1354, 1361 (Fed. Cir. 2002) (emphasis added). Here, the
Veterans Court found that Mr. Porter’s CUE claim was
not a part of the Board’s decision, a factual matter which
we lack jurisdiction to review. See Comer v. Peake, 552
F.3d 1362, 1372 (Fed. Cir. 2009) (“Whether a veteran has
raised a particular claim is a factual determination,
outside the purview of our appellate authority.”). We
therefore affirm the Veterans Court’s determination that
it lacked jurisdiction over Mr. Porter’s CUE claim. We
note, however, that Mr. Porter remains free to pursue a
CUE claim before the RO.
4                                          PORTER   v. SHINSEKI


                       CONCLUSION
   We have considered the remainder of Mr. Porter’s ar-
guments and do not find them persuasive.
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.